Citation Nr: 0735234	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of left 
leg fracture.

4.  Entitlement to service connection for low back strain.  

5.  Entitlement to service connection for residuals of 
sprained left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran had perfected an appeal for the issue of 
entitlement to service connection for residuals of left eye 
shrapnel.  In a March 2006 rating decision, the RO awarded 
service connection for this disability.  Thus, this issue is 
no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997); Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of current disability relating 
to hearing loss, residuals of left leg stress fracture, low 
back strain, and residuals of sprained left knee.  




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

2.  Chronic residuals of a left leg fracture were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

3.  Chronic low back strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

4.  Chronic residuals of a sprained left knee were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  In the context of a 
section 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  

By way of a notification letter dated in February 2004, which 
is before initial consideration of the claim, VA advised the 
veteran of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
pertaining to his claims.  This letter further indicates that 
a form stating what the evidence must show was enclosed.  
This attached form is not in the veteran's claims folder; so 
the Board is unsure if its contents fully complied with the 
VCAA.  

Even if the veteran was not given the proper notification in 
the February 2004 notification letter relating to 
substantiating service connection claims, the veteran was 
subsequently given proper notice.  The June 2005 statement of 
the case (SOC) included the text of 38 C.F.R. § 3.159, which 
delineates the respective obligations of the VA and the 
veteran in obtaining evidence pertinent to the claim.  In 
addition, citation to and an explanation of the application 
of the potentially relevant regulations was provided, 
including 38 C.F.R. § 3.303 pertaining to claims for service 
connection.  The letter to the veteran included with the June 
2005 SOC asked to veteran to send VA any information or 
evidence in his possession relating to his claims.  The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Instead, he has identified and 
submitted additional evidence in support of his claims.  The 
Board also notes that the veteran is represented by a 
veterans service organization that the Board presumes 
knowledgeable in the law and procedure relevant to the 
veteran's claim.  

Thus, even if the February 2004 notification letter did not 
contain proper notification of what evidence was required to 
substantiate the veteran's claims, the notifications 
contained in the June 2005 SOC and accompanying letter was 
sufficient to notify the veteran of the evidence necessary to 
substantiate his claims, of his and VA's respective 
obligations to obtain specified different types of evidence, 
and that he should provide copies of any relevant evidence in 
his possession.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The use of the SOC as part notice is okay in view 
of the subsequent review as evidenced by the two subsequent 
supplemental SOCs.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The February 2004 notification letter may 
not have included notice as to the first three elements and 
did not include notice as to the last two elements; however, 
the Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The appellant's status 
as a veteran is not in dispute.  As discussed above the 
veteran was given notice in the June 2005 SOC, and possibly 
the February 2004 notification letter, that he must have a 
current disability and there must be a connection between 
that disability and service in order to be entitled to 
service connection for that disability.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  
Furthermore, the veteran was given notice as to degrees of 
disability and effective dates in a March 2006 letter, sent 
the same month the Court decided Dingess/Hartmann.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA medical records, medical records from a Naval Hospital, 
and service medical records.  The Board notes that the 
veteran's claims file is a rebuilt file; however, there is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  A VA examination was provided in connection with 
the veteran's claims for service connection for residuals of 
a left leg stress fracture and a left knee sprain.  No VA 
examination was provided in connection with the veteran's 
claims for service connection for hearing loss and low back 
strain.

The veteran's representative argues that the VA examination 
provided to the veteran was inadequate, and that VA 
examinations are warranted in connection with all of the 
veteran's claims.  The Board finds that examinations are not 
necessary to make a decision on any of the veteran's claims, 
besides his claim for service connection for hypertension 
which is remanded by this decision.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   

As discussed in more detail below, the veteran has not 
submitted competent evidence of current disability relating 
to hearing loss, low back strain, or residuals of left leg 
stress fracture and sprained left knee.  Persistent or 
recurrent symptoms of the claimed disabilities have also not 
been shown.  There are of record medical reports dating from 
1993 until 2006, including a January 2005 medical record 
showing that at that time the veteran complained of left knee 
pain and back pain.  The veteran reportedly had back pain 
when coughing, and knee and back pain when it is cold.  The 
Board does not associate an occasional complaint, in this 
case one documented complaint in over a decade, with 
persistent or recurrent symptoms of a disability.  Therefore, 
the Board finds that the criteria have not been met to 
warrant a VA examination for residuals of left leg fracture 
and sprained left knee, low back strain, and hearing loss.  
See id.  
  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has hearing loss, low back 
strain, and residuals of a left leg stress fracture and 
sprained left knee as a result of his service in the United 
States Marine Corps.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For the purposes of applying the law administered by VA, 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or where the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of such evidence is against the 
grant of service connection for hearing loss, low back 
strain, and residuals of left leg stress fracture and 
sprained left knee.  None of the medical evidence of record 
concludes that the veteran currently has any of these 
disabilities.  The service medical records do show that the 
veteran had two stress fractures of the left leg in 1982, a 
sprained left knee in July 1978, and lumbosacral strain in 
June 1987 and possibly 1978.  The Board notes that there is 
no report of a stress fracture on January 26, 1992; the 
record referred to in the Appellant's Brief is actually from 
1982 (the date stamp is not clear), as evidenced by the 
veteran's age and unit assignment at the time of the report.  
The veteran's September 1992 retirement examination shows a 
normal clinical evaluation of the veteran's lower extremities 
and spine, and the examiner listed no defects relating to the 
veteran's left leg, left knee, or back.  At that examination, 
the veteran did report swollen and painful joints, recurrent 
back pain, and "trick" or locked knee.  A physician's 
summary explaining the veteran's reports states that the 
veteran had left knee ache and stiffness occasionally with no 
significant past injury, and that he had mechanical low back 
pain.  After these explanations, the physician wrote "NCD" 
which the Board associates with meaning "not considered 
disabling."  

The veteran's service medical records show one abnormal 
audiogram in October 1976 followed by many normal audiograms.  
At separation the veteran's hearing auditory thresholds in 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz ranged 
from -5 to 15.  These findings do not show disability for the 
purposes of applying the law administered by VA.  See 
38 C.F.R. § 3.385.  Nothing currently in the record suggests 
that he has a hearing loss for VA purposes.
  
There are no medical reports in the record showing a post-
service diagnosis of hearing loss, low back strain, or any 
residuals of a left leg stress fracture or sprained left 
knee.  In January 2005 the veteran did complain of left knee 
and back pain when it was cold, and back pain when sneezing.  
The veteran was afforded a VA examination in December 2005.  
The examiner's diagnoses included "normal exam[ination]" of 
the left knee and left leg.  Simply put, none of the 
competent medical evidence shows current disability related 
to the veteran's claims.  While the veteran did have some 
injuries in service, there is no evidence that these 
conditions were chronic or continued after service.  In fact, 
the veteran's retirement examination reported normal clinical 
evaluations of the lower extremities and spine, which 
suggests that any lower extremity and spine problems in 
service had resolved and were only acute and transitory in 
nature.  Likewise, the retirement physical shows that the 
veteran did not have a hearing disability when he separated 
from service.  

The veteran's claims for service connection for hearing loss, 
low back strain, and residuals of left leg stress fracture 
and sprained left knee fail because there is no competent 
evidence of record of a diagnosis of any of these 
disabilities, and without a current disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Although the veteran is competent to state that he had and 
has occasional pain or any other common symptom of the 
claimed disabilities, he is not competent to enter a 
diagnosis of hearing loss disability, low back strain, and 
residuals of left leg stress fracture and sprained left knee, 
as that requires a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the preponderance of the competent evidence is 
against a finding of any current hearing loss disability, low 
back strain, and residuals of left leg stress fracture or 
sprained left knee.  Thus, service connection is denied, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for residuals of left leg 
fracture is denied.

Entitlement to service connection for low back strain is 
denied.  

Entitlement to service connection for residuals of sprained 
left knee is denied.  


REMAND

The veteran asserts that he currently has hypertension that 
had its onset during his active service in the United States 
Marine Corps.  

The veteran's service medical records show some elevated 
blood pressure readings, as well as normotensive blood 
pressure readings.  Most notably, at the veteran's separation 
examination his blood pressure was first recorded as 142/92 
(systolic/diastolic in millimeters of mercury).  The 
veteran's blood pressure was taken a second time and recorded 
as 128/84.  The Board also notes in-service blood pressure 
readings of 140/92 in January 1979, 140/90 in July 1978, and 
126/90 in August 1981.  

The veteran was afforded a VA examination in December 2005 at 
which time his blood pressure was read as 122/78, 120/78, and 
122/80.  The diagnosis was high blood pressure, well 
controlled on medications.  The veteran has also submitted 
competent medical evidence showing that he currently has 
hypertension, including a December 2005 treatment report from 
a Naval Hospital showing an assessment of essential 
hypertension, good control on current medications.  The 
veteran has submitted competent evidence of current 
hypertension and evidence of at least a few hypertensive 
blood pressure readings in service.  As the competent 
evidence indicates that the veteran's hypertension may be 
related to service, but no opinion as to the etiology of any 
hypertension is of record, the Board has insufficient 
competent medical evidence on file to make a decision on the 
claim.  Accordingly, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
hypertension.  See McLendon, 20 Vet. App. 79; see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   

Additionally, it would behoove the AMC/RO to take this 
opportunity to ensure that the veteran has been given proper 
notice and assistance as required by the Veterans Claims 
Assistance Act of 2000, and pertinent case law, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is given proper notification and 
assistance appropriate for his claim as 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.   

2.  The veteran should be scheduled for an 
examination to determine the nature and 
etiology of any hypertension.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

The examiner should provide an opinion as 
to whether the veteran currently has 
hypertension, and if so, whether it is as 
likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


